MEMORANDUM **
Carlos Eduardo Perez-Paramo appeals from his guilty plea conviction for unlawful reentry after deportation in violation of 8 U.S.C. § 1326(a). Perez-Paramo concedes that Ninth Circuit precedent forecloses his argument: that imposition of a sentence longer than 8 U.S.C. § 1326(a)’s two-year statutory maximum based on a prior conviction neither alleged in the indictment nor admitted during the plea canvass violates due process under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir. 2000) (rejecting this argument). PerezParamo states that he presents the issue merely to preserve it should ensuring Supreme Court precedent alter the legal landscape. The judgment is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.